Case 1:19-cv-00683-CJN Document 1-8 Filed 03/11/19 Page 1 of 2




                  Exhibit )
            Case 1:19-cv-00683-CJN Document 1-8 Filed 03/11/19 Page 2 of 2




Dr. Alfredo De Jesús O.                                                                            N E W Y OR K
                                                                                                   601 Lexington Avenue
De Jesús & De Jesús                                                                                31st Floor
20, rue Quentin Bauchart                                                                           New York, NY 10022
75008 Paris, France                                                                             T+ 1   212 277 4000
                                                                                                F + 1 212 277 4001
                                                                                                E elliot.friedman@freshfields.com
                                                                                                W freshfields.com

By Email

11 March 2019

ConocoPhillips Petrozuata B.V., et al. v. Bolivarian Republic of Venezuela (ICSID Case
No. ARB/07/30)

Dear Dr. De Jesús:

We write in reference to the Tribunal’s Award of 8 March 2019 in the above-referenced
proceeding. Please request that your client remit payment to satisfy the Award without delay.
Claimants’ wire transfer details are as follows:

         US Dollar Payments
         Payee:                 ConocoPhillips Company
         Financial Institution:
         Address:
         SWIFT:
         Account/IBAN:
         Intermediary Bank:
         SWIFT:

         EURO Payments
         Payee:                 ConocoPhillips Company
         Financial Institution:
         Address:
         SWIFT:
         Account/IBAN:


Yours sincerely,




Elliot Friedman                                                 Constantine Partasides QC

The Freshfields Bruckhaus Deringer US LLP partners include members of the Bars of the State of New York and the District of
Columbia, Solicitors of the Supreme Court of England and Wales and Rechtsanwälte of Germany
